DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-3 and 8 have been amended support for the amendment can be found in Fig. 2 of the drawings.
Claims 6-7, and 14-17 have been withdrawn.
Claims 1-5 and 8-13 have been examined on the merits.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishimoto et al. (US 2021/0143460 A1) hereinafter Ishimoto.

Regarding claim 1, Ishimoto discloses an electrode catalyst layer (Fig. 1; element 120) bonded to a polymer electrolyte membrane ([0070]; Fig. 1; element 110), the layer comprising: 

a catalyst substance ([0022]); 
a conductive carrier (“particulate electric conductor”; [0022]); 
a polymer electrolyte (“proton-conductive resin”; [0022]); and 
fibrous substances ([0022]), 

wherein the number of the fibrous substances ([0022]), in which vertical inclination θ of axes with respect to a surface of the electrode catalyst layer bonded to a surface of the polymer electrolyte membrane (“the interface between the electrolyte membrane and the catalyst layer ( the principal surface of the catalyst layer on the electrolyte membrane side ( second principal surface )) can be used as a reference plane”; [0041]) is 0≤ θ < 45°, is greater than 50% of the total number of the fibrous substances contained (“The fibrous conductor being oriented along the first principal surface means that the fibrous conductor is oriented at an orientation angle θ of 0 ° or more and less than 45 ° , with respect to the first principal surface”; [0041]; [0040]).

Ishimoto does not expressly disclose the percentage of fibrous substances. However, absent an express disclosure to the contrary, one of ordinary skill in the art would necessarily 

Regarding claim 4, Ishimoto discloses wherein the fibrous substances ([0022]) contain one or two selected from carbon nanofibers and carbon nanotubes ([0050]).

	
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 20070231672 A1) hereinafter Tanaka.

Regarding claim 1, Tanaka discloses an electrode catalyst layer (“First Catalyst Layer A”; [0153]; Fig. 1; element 22) in “Example 2” ([0166]) bonded to (“laminated on”; [0162]) a polymer electrolyte membrane (“electrolyte membrane (NAFION® 117 marketed by DuPont)”; [0162]; Fig. 1; element 30), 

the layer (22) comprising: 
a catalyst substance (“platinum-supported”; [0154]); 
a conductive carrier (“carbon black”; [0154]); 
a polymer electrolyte (NAFION® solution DE2020 (ion conductive resin) marketed by DuPont”; [0154]); and 
fibrous substances (“vapor grown carbon fibers”; [0166]), 



Tanaka does not expressly disclose the percentage of fibrous substances. However, absent an express disclosure to the contrary, one of ordinary skill in the art would necessarily interpret Tanaka’s disclosure as substantially 100% of the vapor grown carbon fibers were parallel to the flow direction.



    PNG
    media_image1.png
    203
    573
    media_image1.png
    Greyscale

Further regarding the inclination angle of Tanka’s fibers, as demonstrated in annotated Fig. 2 (element X), the flow direction (X) is parallel to a surface of the electrode catalyst layer (22) bonded to a surface of the polymer electrolyte membrane (30). Therefore, the fibers disclosed by Tanaka are considered to have a vertical inclination angle θ of 0° as they are parallel to a surface of the electrode catalyst layer (22) bonded to a surface of the polymer electrolyte membrane (30).

    PNG
    media_image2.png
    271
    498
    media_image2.png
    Greyscale




Regarding claim 3, Tanaka does not expressly disclose the percentage of fibrous substances. However, absent an express disclosure to the contrary, one of ordinary skill in the art would necessarily interpret Tanaka’s disclosure as substantially 100% of the vapor grown carbon fibers in example 2 have an orientation angle of 0°, thereby satisfying the claim limitation wherein the number of the fibrous substances in which inclination θ of the axes of the fibrous substances is 0°≤ θ < 40° is greater than 80% of the total number of the fibrous substances contained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto et al. (US 2021/0143460 A1) hereinafter Ishimoto.

Ishimoto discloses all claim limitations of the present invention as set forth above.

Regarding claim 2, Ishimoto fails to disclose wherein the number of the fibrous substances in which vertical inclination θ of the axes of the fibrous substances is 0° ≤θ< 20°, is less than 70% of the total number of the fibrous substances contained.

However, Ishimoto discloses that the vertical inclination of the fibrous substances is a result effective variable that enhances gas diffusion and proton transport performance in the catalyst layer ([0016]; [0017]; [0050]).

Therefore, one of ordinary skill in the art would have had motivation to optimize the performance of Ishimoto’s catalyst layer through routine experimentation of the inclination angle 

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve 9 upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 3 and 8, Ishimoto discloses wherein the number of the fibrous substances ([0022]), in which vertical inclination θ of axes is 0≤ θ < 45°.

Ishimoto does not expressly disclose the percentage of fibrous substances. However, absent an express disclosure to the contrary, one of ordinary skill in the art would necessarily interpret Ishimoto’s disclosure as substantially 100% of the fibrous substances have a vertical inclination between 0≤ θ < 45°.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

claim 9 and 10, Ishimoto discloses wherein the fibrous substances ([0022]) contain one or two selected from carbon nanofibers and carbon nanotubes ([0050]).

Regarding claim 5 and 11-13, Ishimoto discloses wherein a thickness of the electrode catalyst layer is 1 µm or more and 50 µm or less ([0063]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20070231672 A1) hereinafter Tanaka in view of Fukuda et al. (US 7687187 B2) hereinafter Fukuda.

Regarding claims 4 and 10, Tanaka discloses all claim limitations of the present invention as set forth above. Tanaka further discloses that first catalyst layer A ([0153]) comprises “1 g of platinum-supported carbon black (ion catalyst), 2.5g of NAFION® solution DE2020 (ion conductive resin) marketed by DuPont, [and] 0.3 g of vapor grown carbon fibers” ([0154]). However, Tanaka does not disclose the diameter of the vapor grown carbon fibers and it is not known whether the vapor grown carbon fibers constitute carbon nanofibers.

Fukuda discloses a “cathode catalytic layer [that] has a catalyst in which platinum or platinum alloy is supported on supporting carbon having…an electrolyte containing ion exchange resin, and a vapor grown carbon fiber” (Col. 2; ln. 16-21). Further, Fukuda discloses 

Fukuda and Tanaka are analogous art from the same field of endeavor, namely the fabrication of polymer electrolyte fuel cells. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed carbon nanofibers, specifically vapor grown carbon fibers having a diameter within the range set forth by Fukuda (100 to 200 nm), in the first catalyst layer disclosed by Tanaka. Doing so, would have reasonably been expected to improve the efficiency and reduce the internal resistance of the fuel cell disclosed by Tanaka, as recognized by Fukuda.

Claims 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20070231672 A1) hereinafter Tanaka.

Regarding claim 5, 12 and 13, Tanaka discloses all claim limitations of the present invention as set forth above. Tanaka discloses in the first ([0061]) and second embodiment ([0101]) of the disclosure that the thickness of the first catalyst layer “is preferably in a range from 10 to 50 µm. When the thickness is 10 µm or more, the first catalyst layer 22 is difficult to 
	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the range set forth by Tanaka (10 to 50 µm) as the thickness of the first catalyst layer taught by Tanaka to avoid rupturing of the layer while ensuring a small distance in which ions move in the thickness direction as recognized by Tanaka. Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant’s arguments, see page 5, filed 11/11/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102a1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727